Exhibit 10.2
 
Premier Publishing Group, Inc.
Share Award Agreement


This Share Award Agreement (the “Agreement”) by and between Chris H. Giordano
(the “Participant”) and Premiere Publishing Group, Inc. (the “Company”), dated
this 4th day of August 2010, evidences the grant to the Participant of the right
to receive up to ten (10%) Percent  of the fully diluted shares of common stock
of the Company based on the issued and outstanding common shares of the company,
par value $0.0001 per share (individually, a “Share” and collectively, the
“Shares”), on the following express terms and conditions:The dates for
calculating the amount of shares to be issued will start on the date herein and
end on January 10, 2011.


1.  
Delivery of Shares.  The following table sets forth the number of Shares that
the Company shall deliver to the Participant at the end of any 20 consecutive
day trading period where the Company’s per Share price has closed at or above
the following price for each day during such trading period:



Price Achieved
Percentage of Shares to be Delivered
   
 $0.03
 2.50%
 $0.05
 2.50%
 $0.08
 2.50%
 $0.10
 2.50%
Total
 10.00%



The Company shall have at all times available and reserved for issuance pursuant
to this Agreement authorized but unissued Shares in amounts sufficient to meet
the Company’s obligations to issue Shares to the Participant under this
Agreement.


This agreement is in addition to the Mr. Giordano's Co-Chairman agreement with
the Company in regards to his grant award on a "fully vested" basis the
equivalent of 10% of the company's fully diluted common stock (of which Mr.
Giordano has non-dilutive rights for a period of 180 days from the signing of
that agreement on August 4th, 2010).


2.  
Vesting and Forfeiture Provisions.



(i)           Except as otherwise provided in Sections 2(ii), 2(iii), or 2(iv)
of this Agreement, at such time as the Participant is no longer serving for any
reason as an officer, director, or employee of the Company or any subsidiary of
the Company, the Participant shall forfeit the right to delivery of any further
Shares.


(ii)           In the event that the Company undergoes a Change in Control (as
that term is defined in Section 3 below) while the Participant is serving as an
officer, director, or employee of the Company or any subsidiary of the Company
or during the period of one year beginning on the first day after the
Participant is no longer serving for any reason as an officer, director, or
employee of the Company or any subsidiary of the Company, then the Participant
shall become vested in 100% of the Shares effective immediately prior to the
time of the Change in Control.
 
 
 
 

--------------------------------------------------------------------------------

 


(iii)           If the Participant dies while serving as an officer, director,
or employee of the Company, the Participant shall become vested in 100% of the
Shares effective immediately prior to his death.


(iv)           If the Company pays any dividend, other than ordinary course cash
dividends, to its shareholders while the Participant is serving as an officer,
director, or employee of the Company or any subsidiary of the Company, the
Participant shall become vested in 100% of the Shares effective immediately
prior to such dividend payment.


3.  
Change in Control.  For the purposes of this Agreement, the term “Change in
Control” means the following and shall be deemed to occur if and when:



(i)           any person (as that term is used in Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the beneficial owner
(within the meaning of Rule l3d-3 promulgated under the Securities Exchange Act
of 1934, as amended) of 35% or more of either the then outstanding shares of
common stock or the combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of directors unless such
person is already a beneficial owner on the date of this Agreement, or


(ii)           individuals who, as of the date hereof, constitute the Board of
Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company,
provided that any individual who becomes a director after the date hereof whose
election, or nomination for election by the Company’s stockholders, is approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered to be a member of the Incumbent Board, or


(iii)           a merger or consolidation of the Company, other than a merger or
consolidation in which the voting securities of the Company immediately prior to
the merger or consolidation continue to represent (either by remaining
outstanding or being converted into securities of the surviving entity)
fifty-one percent (51%) or more of the combined voting power of the Company or
surviving entity immediately after the merger or consolidation with such other
entity, or
 
 
(iv)           the sale of assets aggregating more than fifty percent (50%) of
the assets of the Company on a consolidated basis, or


(v)           a reorganization, reverse stock split, or recapitalization of the
Company which would result in any of the foregoing.


Notwithstanding anything contained herein to the contrary, any merger of the
Company with Premiere Publishing Group, Inc. or a subsidiary or affiliate of
Premiere Publishing Group, Inc., shall not be deemed to be a Change in
Control.  In addition to the foregoing, a liquidation or dissolution of the
Company shall be considered a Change in Control so long as the delivery of
Shares that is made upon such liquidation or dissolution complies with the
procedures set forth in Treasury Regulation Section 1.409A-3(j)(4)(ix)(A).
 
 
 
 

--------------------------------------------------------------------------------

 


4.  
Issuance of Shares.  The Company, or its transfer agent, will deliver the vested
Shares and any related stock power to the Participant as soon as practicable
after such Shares become vested, but no later than March 15th of the year after
the year in which the Shares vest.  If the Participant dies before the Company
has distributed any portion of the vested Shares, the Company will transfer any
shares payable with respect to the vested Shares in accordance with the
Participant’s written beneficiary designation or to the Participant’s estate if
no written beneficiary designation is provided.  If the Participant does not
have a will at the time of his death, any shares payable with respect to the
vested Shares will be distributed in accordance with the laws of descent and
distribution.



5.  
Taxes.  For each year, the Company shall pay to the Participant such additional
compensation as is necessary (after taking into account all federal, state, and
local taxes, including income, excise, and employment taxes payable by the
Participant as a result of the receipt of such additional compensation) to place
the Participant in the same aftertax position he would have been in had no tax
been paid or incurred with respect to the benefits received under this
Agreement  (the “Tax Gross-Up”).  The Tax Gross-Up shall be determined assuming
that the maximum federal, state, and local tax rates apply to all such amounts
and shall include interest and penalties, if any. Any applicable Tax Gross-Up
shall be paid to the Participant, withheld, or remitted, as applicable, in cash
or stock, at the option of the Company, at the appropriate time but no later
than December 31 of each year.  Notwithstanding the form of any Tax Gross-Up, it
is the intent of the parties that the Participant will be in the same after-tax
position he would have been in had no federal, state, and local taxes of any
kind (or interest and penalties thereon) been payable with respect to the
benefits received under this Agreement.



a. The tax implication to the beneficiary as determined by the Board of
Directors of Premiere Publishing Group, Inc is known to be the sum of zero. The
Board has also produced a resolution stating such. The value of the public
shares was determined to be nil based on both the lack of trading volume and
dollar volume, coupled with a substantial negative shareholder equity balance
and accumulated losses for the last five (5) years.


6. Capital Adjustment.  In the event of a stock split, stock dividend,
reclassification, reorganization, redesignation, or other change in the
Company’s capitalization or corporate structure, the Price Achieved and the
Number of Shares to be Delivered specified in Section 1 above shall be
proportionately adjusted or substituted to reflect such change.


7.  
Grant Subject to Plan Provisions.  Any future amendment, modification, or
termination of the Plan shall not be incorporated by reference into this
Agreement without the prior written consent of the Participant.

 
8.  
Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York, except to the extent Nevada
General Corporation Law applies by reason of the Company’s incorporation in the
State of Nevada.

 
 
 
 

--------------------------------------------------------------------------------

 


9.  
Amendment.  This Agreement may be amended or modified at any time by mutual
agreement between the Company and the Participant.



10.  
Miscellaneous.  A copy of the Plan, and other materials required to be delivered
or made available to the Participant, will be delivered or made available
electronically, provided that upon request of the Participant, the Company will
deliver to the Participant paper copies of such materials.  By accepting the
grant of the Shares under this Agreement, the Participant hereby agrees to be
bound by the terms and conditions of the Plan as in effect on the date of this
Agreement and this Agreement.  The payment of any award, Shares, benefits, or
dividends hereunder is expressly conditioned upon the terms and conditions of
this Agreement and the Plan as in effect on the date of this Agreement and the
Participant’s compliance with such terms and conditions.  Notwithstanding
anything to the contrary in this Agreement, in the event the terms of the Plan
or any action taken by the Committee (as defined in the Plan) are inconsistent
with the terms of this Agreement, the terms of this Agreement control.










Premiere Publishing Group, Inc.        Agreed to and Accepted by:       
By:           __________________________  _______________________________ 
Name:  Mr. Omar Barrientos  Pat LaVecchia Title:           President  
Co-Chairman and Director              Agreed to and Accepted by:       
By:           __________________________    Name:  Chris Giordano  
Title:           Co-Chairman and Director   


 
 
 

--------------------------------------------------------------------------------

 